DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Allowable Subject Matter
Claims 1, 6-14, 17-19, and 21 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an apparatus for reinforcing a plurality of stapling connections for use in conjunction with an elastic stapling apparatus and manufacturing a plurality of individual reinforcing elements comprising all the structural and functional limitations and further comprising a base plate adapted to support the elastic stapling apparatus and a pair of rolls of reinforcing stock material; a pair of modules movably mounted to the base plate in opposing directions, each module adapted to receive one of the rolls of reinforcing stock material, sever the rolls of reinforcing stock material into a plurality of individual reinforcing elements, and deploy the individual reinforcing elements to reinforce the stapling connections; and wherein each module comprises a pneumatic element, a linkage drive block engaged by the pneumatic element, a cutting block, a strip feed block attached to the linkage drive, and a cam element movably connecting the linkage drive block and the cutting block. Having the base configured to support two rolls of reinforcing stock material to be cut via cutting block, driven by the cam element, into a plurality of individual reinforcing elements to reinforce the stapling connections provides an effective delivery of supportive individual reinforcing elements to each stapling connection where the closes prior art Bruins et al. US 20060289597 A1 only provides a premade single reinforcing elements with a single nail Flannery et al. US 20030127489 A1 only provides a single roll without a base plate, and Johnson US 3744495 A only provides a single premade reinforcing elements with a single staple.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731